Title: Nicholas Biddle to Thomas Jefferson, 28 September 1813
From: Biddle, Nicholas
To: Jefferson, Thomas


          Sir, Andalusia On the Delaware Sepr 28. 1813
          My residence in the country during the Summer has prevented me from answering sooner your very polite note of the 20th of August covering a communication to Mr Allen which was immediately transmitted to him.
			 It is now a long time since I was tempted by the
			 request of Genl Clark & other friends as well as by the natural interest of the subject to undertake the composition of the narrative part of the travels ofMssrs  Lewis & Clark, whilst Dr Barton took charge of the objects of natural history connected with the work. I had written off
			 roughly nearly the whole when other occupations interposed, and
			 on Genl Clark’s visit here last spring I gave up the manuscripts to Mr Allen, who was to take the rude outline as I had left it, add from the original journals
			 whatever had been omitted in the first rapid sketch, mould the whole as he thought best and superintend
			 the publication. He informs me that about one half of the second & last volume of the narrative is printed & that the whole will appear shortly.
			 The introductory notice of Govr Lewis is very interesting and the account of the previous projects for exploring the country west of the Mississipi contains new & curious information.
			 you mention the assistance of the Baron de Grimm. you may not perhaps have seen the correspondence of that gentleman which was published last year at Paris. I have received it & if I thought the perusal of it would gratify you, would forward it to you at Monticello, the more willingly, as I know that you regard with interest the literary occurrences of France. This correspondence however, tho’ in five large Octavo volumes does not reach lower than the year 1782, a circumstance which diminishes in some degree its value to us.
          My estimable friend Mr Correa spent a short time with me on his way northward to embark for Europe. I am delighted at his visit to Monticello, since the sentiments with which he returns from it, have raised our country in his estimation, & will do us much honor abroad. They have also added greatly to the respectful
			 consideration with which I am
          Sincerely YrsNicholas Biddle
        